Name: Decision (EC) No 1/97 of the EC-Turkey Association Council of 29 April 1997 on the arrangements applicable to certain processed agricultural products
 Type: Decision
 Subject Matter: tariff policy;  foodstuff;  European construction;  Europe
 Date Published: 1997-05-17

 Avis juridique important|21997D0517(01)Decision (EC) No 1/97 of the EC-Turkey Association Council of 29 April 1997 on the arrangements applicable to certain processed agricultural products Official Journal L 126 , 17/05/1997 P. 0026 - 0027DECISION (EC) No 1/97 OF THE EC-TURKEY ASSOCIATION COUNCIL of 29 April 1997 on the arrangements applicable to certain processed agricultural products (97/303/EC) THE EC-TURKEY ASSOCIATION COUNCIL,Having regard to the Agreement establishing an association between the European Economic Community and Turkey (1), and in particular Article 22 (3) thereof,Whereas Decision No 1/95 of the EC-Turkey Association Council of 22 December 1995 on implementing the final phase of the Customs Union (2), sets out the arrangements applicable to processed agricultural products;Whereas in order to encourage the development of trade in accordance with the objectives of the Customs Union, annual quotas in terms of value should be established in respect of certain pasta products for the Community and certain processed agricultural products covered by Chapter 19 of the combined nomenclature for Turkey,HAS DECIDED AS FOLLOWS:Article 1 The Community shall apply, within the limits of an annual quota of ECU 2,5 million, to the goods listed in the table in Annex 1 the specific duty specified in that Annex.Article 2 Turkey shall apply, within the limits of an annual quota of ECU 2,5 million, to the goods listed in Annex 2 the agricultural components specified in that Annex. The amounts given in the table in that Annex shall replace the amounts specified for the corresponding goods, within the limits of this quota, by Annex 6, Table 1 of Decision 1/95.Article 3 This Decision shall enter into force on the day of its adoption.It shall apply from 1 November 1996.Done at Luxembourg, 29 April 1997.For the EC-Turkey Association CouncilThe PresidentT. Ã ILLER(1) OJ No L 293, 29. 12. 1972, p. 68.(2) OJ No L 35, 13. 2. 1996, p. 1.ANNEX 1 Tariff quotas and duties on imports into the Community of goods originating from Turkey >TABLE>ANNEX 2 The tariff quotas and duties on imports into Turkey of goods originating from the Community >TABLE>